            Case 3:19-cr-00105-RS Document 44 Filed 04/06/20 Page 1 of 2




1
     RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
2    286 Santa Clara Avenue
     Oakland, CA 94610
3
     Telephone: 510-763-9967
4    Facsimile: 510-380-6551
     rsp@rspollocklaw.com
5

6    Attorney for Defendant
     ERICH SCHOENWISHER
7

8

9                               UNITED STATES DISTRICT COURT

10
                              NORTHERN DISTRICT OF CALIFORNIA

11                                   SAN FRANCISCO VENUE

12

13
       UNITED STATES OF AMERICA,                           CASE NO. 19-00105-RS

14             Plaintiff,
                                                           STIPULATION
15
       v.
16
         ERICH SCHOENWISHER
17
              Defendant.
18

19

20
             Defendant Erich Schoenwisher, by and through his counsel of record Randy
21

22   Sue Pollock and Assistant United States Attorney Jonathan Lee hereby request that
23
     sentencing in this matter be continued from May 26, 2020 until July 28, 2020.
24
             This continuance is at the request of defense counsel who is still in trial in United
25

26   States vs. Matthews, CR. 17-218, in the Eastern District of Kentucky, Lexington. Counsel

27   expects to conclude this trial by the middle of April and then return to California. Upon her
28
     return she will schedule a probation interview.
                                                    -1-
                                               STIPULATION
                                        Case No. CASE NO. 19-00105-RS
          Case 3:19-cr-00105-RS Document 44 Filed 04/06/20 Page 2 of 2




             United States Probation Officer Jill Polish Spitalieri has no objection to this
1

2    Continuance.

3

4
     Date: April 5, 2020                          Respectfully submitted,
5
                                                  _/s/ Randy Sue Pollock_____
6                                                  RANDY SUE POLLOCK
7                                                  Erich Schoenwisher

8

9

10   Date: April 5, 2020                          _/s/__Jonathan Lee________

11                                                 JONATHAN LEE
12                                                 Assistant United States Attorney

13

14    SO ORDERED
15

16    April ___, 2020                              _______________________________
17                                                 HONORABLE RICHARD SEEBORG
18                                                 United States District Judge

19

20

21

22

23

24

25

26

27

28


                                                  -2-
                                             STIPULATION
                                      Case No. CASE NO. 19-00105-RS
